UTC North American Fund, Inc. September 6, 2011 On behalf of UTC North American Fund, Inc. (the “Company”) and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, dated August 16, 2011, to the Prospectus for the UTC North American Fund, which was filed pursuant to Rule 497(e) on August 16, 2011.The purpose of this filing is to submit the 497(e) filing dated August 16, 2011 in XBRL for the UTC North American Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
